Citation Nr: 0513484	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  04-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had the following certified service:  Beleaguered 
status December 8, 1941, to April 9, 1942; Prisoner of War 
(POW) status April 10, 1942, to August 17, 1942; and no 
casualty status August 18, 1942, to presumed dead.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the appellant requested a hearing before 
a visiting Veterans Law Judge at the Manila RO when filing 
her December 2003 substantive appeal.  In January 2004, the 
appellant withdrew her request for a hearing.  


FINDINGS OF FACT

1.  In a June 1988 rating determination, the RO denied 
service connection for the cause of the veteran's death on 
the basis that new and material evidence had not been 
submitted, the appellant was given notice of this decision 
that same month and did not appeal, thus the decision became 
final.

2.  Evidence submitted since the RO's June 1988 denial of 
service connection for the cause of the veteran's death does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The June 1988 decision is final. 38 U.S.C.A. § 7105 (c) 
(West 2002). 

2.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for the cause of the 
veteran's death has not been received.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the October 
2002 rating determination, the October 2003 statement of the 
case, the March 2004 supplemental statement of the case, and 
the September 2003 VCAA letter, have informed the appellant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in the 
statement and supplemental statement of the case and in the 
VCAA letter the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the September 2003 letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's decision to deny the claim came before 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
September 2003 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  Moreover, all available pertinent records, in 
service, private, and VA, have been obtained.  The appellant 
was also afforded a chance to appear at a local hearing and 
withdrew her request for a hearing.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.


New and Material

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2004)]. This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the appellant's claim to reopen was 
initiated subsequent to this time, it will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record demonstrates that the appellant filed 
an Application for Compensation by Widow or Child in May 
1950.  The appellant submitted numerous documents in support 
of her claim.  E. N. and E. C., in a May 1948 affidavit, 
indicated that they personally knew the veteran.  They stated 
that they learned that the veteran was executed on or about 
November 20, 1944, following imprisonment by the Japanese 
Military Police.  

The appellant, in a September 1949 affidavit, indicated that 
her late husband joined the 14th Infantry Regiment, a 
guerilla unit, organized by Col. Nakar and commanded by Lt. 
Col. Etyriquez.  She stated that her late husband never 
separated from her or his parents until he was arrested by 
the Japanese Police on or about September 25, 1944.  

In a September 1949 affidavit, L. H., indicated that the 
veteran lived in Pico, La Trinidad, after he was released 
from the Japanese Concentration Camp in August 1942 and 
recuperated from malaria and beriberi which he contracted in 
the concentration camp.  He noted that the veteran joined a 
Guerilla group sometime after January 1943 and remained a 
part of that unit until his arrest on or about September 30, 
1944, by the Japanese Military Police.  

In response to a Request For Army Information Form, the Asst. 
Adjudicant General, in June 1949, provided the following 
information:  Date of death November 21, 1945; cause of 
death, unknown; place of death, Philippines.  The veteran was 
noted to be married to the appellant.  There was no 
derogatory information concerning the veteran.  

The following service was also listed:  Pre-war service 
September 1, 1941, to December 7, 1941; Beleaguered December 
8, 1941, to April 9, 1942; POW April 10, 1942, to August 17, 
1942; No Casualty Status August 18, 1942, to March 14, 1943; 
Missing March 15, 1943, to September 29, 1944; POW September 
30, 1944, to November 20, 1944; and Missing November 21, 
1944, to November 21, 1945.  The veteran had no recognized 
Guerilla service.  

In April 1951, an updated Request for Army Information Form 
was received.  It was indicated that this form superseded all 
prior forms.  The report contained the following information:  
date of death November 21, 1945; cause of death unknown; 
place of death, Philippines.  The following service was 
listed:  Beleaguered December 8, 1941, to April 9, 1942; POW 
April 10, 1942, to August 17, 1942; No Casualty Status August 
18, 1942, to November 21, 1945.  

It was indicated that from August 16, 1942, to April 7, 1944, 
the veteran was a civilian not performing active military 
service.  It was further reported that from April 8, 1944, to 
November 21, 1945, the veteran was reported to have alleged 
unrecognized anti-Japanese activities but that the evidence 
on file indicated that he was an officer of the Japanese PC.  
He was noted to have been last seen on November 20, 1945.  

In an April 1952 decision, the Board noted that the 
Department of the Army reported that the veteran entered 
active service on December 8, 1941; was beleaguered until 
April 9, 1942; was a POW from April 10, 1942, to August 17, 
1942; and was in no casualty status from August 18, 1942, 
until November 21, 1945, when he was presumed to have died.  
The Board observed that the report stated that the veteran 
was in civilian status from August 19, 1942, until April 7, 
1944, and that he was alleged to have been engaged in 
unrecognized anti-Japanese activities beginning April 8, 
1944, but the evidence indicated that he was an officer in 
the Japanese Philippine Constabulary.  The Board noted that 
it was indicated that the veteran performed no recognized 
Guerilla service and that he was last seen on November 20, 
1944, in the custody of the Japanese.  

The Board reported that the grant of death compensation was 
contingent in part upon a showing that the veteran died while 
in active service as a member of the Armed Forces of the 
United States or that his death was the result of a service-
connected disability.  The Board observed that under 
controlling regulations a member of the Philippine Army who 
had active service in the Armed Forces of the United States 
was considered as being in an inactive status when he entered 
no casualty status.  He may not be considered as having 
returned to active duty unless the United States Service 
Department certifies that he had recognized Guerilla service 
thereafter; that he subsequently returned to military control 
of the United States Armed Forces; or that he performed in 
Guerilla service under a commissioned officer recognized by 
and cooperating with the Armed Forces of the United States.  

The Board indicated that, after carefully considering the 
evidence of record, it was their conclusion that the facts 
did not support a finding that the veteran returned to 
military control subsequent to August 18, 1942, and that the 
veteran did not die while on active service for the Armed 
Forces of the United States or that his death was due to such 
service.  

Evidence received subsequent to the April 1952 decision 
consisted of a July 1952 affidavit from F. C. which stated 
that the veteran was arrested and taken prisoner by the 
Japanese Kempei Tai and confined in a Japanese military 
garrison.  He stated that he was also a prisoner from his 
guerilla activities and that he was confined in the same cell 
as the veteran and that he was imprisoned from October 5, 
1944, to December 11, 1944.  

He noted that sometime in the middle of November 1944, the 
veteran and several others were brought out in front of the 
headquarters with their hands behind their heads.  He stated 
that that was the last time he saw the veteran.  He indicated 
that he was informed that they had been killed a few days 
later.  

In a July 1952 affidavit, S. F. indicated that he was also a 
detained prisoner from September 23, 1944, to January 15, 
1945.  He noted that the veteran was brought in on September 
24, 1944.  He stated that the veteran was brought out with 
several other prisoners on or about November 20, 1944, and 
that that was the last time he saw the veteran alive.  He 
indicated that he was informed that the veteran was killed 
several days later.  A July 1952 affidavit from D. D. 
reported essentially the same information.  A July 1952 
affidavit from F. C. also indicated that he was a prisoner in 
the same cell and garrison as the veteran and that on or 
about November 20, 1944, the veteran was taken out and he 
never saw the veteran alive after that.  He noted that the 
food and clothes brought by the veteran's wife the next day 
were not accepted.  

In a November 1952 decision, the Board noted the affidavits 
submitted by the appellant in support of her claim.  The 
Board also noted the findings of the Department of the Army 
report, which indicated that the veteran became a member of 
the Japanese Constabulary and was last seen in a noncasualty 
status in November 1944.  The Board again found that the 
veteran was in a noncasualty status from April 18, 1942, to 
the date of his reported death and indicated that he had no 
recognized Guerilla service or any other recognized active 
service in the Armed Forces of the United States after April 
18, 1942.  

In September 1976, the appellant requested that her claim be 
reopened.  In support of her claim, the appellant submitted a 
January 12, 1977, affidavit from C. G., who indicated that 
one Sunday morning in September 1944, the veteran was picked 
up by the Japanese Police and that was the last time he saw 
the veteran.  He noted that there was a very strong 
presumption that the veteran was killed by the Japanese 
Police.  

In a January 1978 rating determination, the RO informed the 
appellant that new and material evidence had not been 
submitted.  The appellant was notified of this decision that 
same month and did not appeal.  Thus, the decision became 
final.  

In September 1985, the appellant requested that her claim be 
reopened.  In support of her claim, the appellant submitted a 
May 1979 certificate from the Republic of Philippines 
Ministry of National Defense indicating that the veteran was 
inducted into the USAFFE on December 7,1941, and that he died 
of unknown causes in June 1945.  In May 1988, the appellant 
requested that her pension be restored as her second husband 
had died.  

In a June 1988 rating determination, the RO denied service 
connection for the cause of the veteran's death citing that 
the veteran was in a noncasualty status from August 18, 1942, 
to the date of his reported death, November 21, 1945.  The RO 
indicated that the veteran did not die as a result of disease 
or injury incurred in service or that his death was brought 
about by reason of his former service and claimed guerilla 
activities.  The RO also informed the appellant that his 
service did not qualify for nonservice-connected death 
pension benefits.   The appellant was notified of this 
decision that same month and did not appeal.  Thus, the 
decision became final.  

In September 2002, the appellant again requested service 
connection for the cause of the veteran's death.  In support 
of her claim, the appellant submitted a duplicate copy of the 
January 1977 affidavit received from C. G.  The appellant 
also submitted a June 1992 affidavit from R. A., a friend of 
the veteran's, who indicated that the veteran was imprisoned 
in September 1944 by the Japanese police.  He noted that the 
veteran was taken prisoner by the Japanese Military Police 
for allegedly spying for the American Army and the Filipino 
guerillas fighting the Japanese soldiers.  He indicated that 
the veteran was brought out from the building where they were 
both imprisoned sometime in November 1944 and that he never 
saw him again or heard anything about him.  He stated that 
prisoners who were brought out by the Japanese soldiers were 
never seen again and were presumed to be killed.  

The appellant also submitted a December 1949 letter from the 
RO indicating that it had received her claim for death 
benefits; a May 1950 letter from the National Service Life 
Insurance indicating that the appellant had been awarded 
$5000 for being the beneficiary of the veteran; and a 
December 1958 judgment indicating that the appellant had been 
awarded 40 pesos for having physical custody of G. D.  

In her August 2003 notice of disagreement, the appellant 
again expressed her belief that her husband was taken 
prisoner by the Japanese Military Police in May 1944 and that 
they were allowed to bring him food until November 20, 1944.  
She stated that they never knew how the veteran actually died 
but presumed that he had been killed by the Japanese 
Kempetai.  The appellant expressed these same beliefs in her 
December 2003 substantive appeal.  The appellant again 
expressed her belief that the veteran was taken by the 
Japanese Police and never seen again in a May 2004 letter.  

New and material evidence has not been submitted to reopen 
the claim of service connection for the cause of the 
veteran's death.  The beliefs set forth by the appellant in 
her notice of disagreement, substantive appeal, and May 2004 
letter were known at the time of the previous denial.  The 
affidavit from C. G. is a duplicate and was available and 
reviewed at the time of previous denials.  

The affidavit from R. A., while not previously of record, is 
similar to many affidavits submitted by numerous individuals 
who indicated that they were held at the same prison with the 
veteran and did not see him after November 1944.  These 
affidavits were available at the time of previous denials. 

The December 1949 letter from the RO indicating that it had 
received the appellant's claim for death benefits, the May 
1950 letter from the National Service Life Insurance 
indicating that the appellant had been awarded $5000 for 
being the beneficiary of the veteran, and the December 1958 
court order indicating that the appellant had been awarded 40 
pesos for having physical custody of G. D., do not raise the 
possibility of changing the outcome as they do not 
demonstrate what was the cause of the veteran's death.   

In the absence of new and material evidence to reopen the 
claim of service connection for the cause of the veteran's 
death, the petition to reopen must be denied.




ORDER

In the absence of new and material evidence to reopen the 
claim of service connection for the cause of the veteran's 
death, the petition to reopen must be denied.


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


